Order entered July 20, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00255-CV

                               JAMES OSTBERG, Appellant

                                             V.

    BANK OF AMERICA, N.A., U.S. BANK TRUST, N.A. AS TRUSTEE FOR LSF9
     MASTER PARTICIPATION TRUST, CALIBER HOME LOANS INC., AND
              COUNTRYWIDE HOME LOANS INC., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-04978

                                         ORDER
       Before the Court is appellees Bank of America, N.A. and Countrywide Home Loans

Inc.’s July 18, 2017 motion to extend time to file their brief. We GRANT the motion and extend

the time to Monday, August 21, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE